Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawing correction filed on 01/10/2022 is accepted by Examiner.
Claims 1-20 are allowed following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose a deskew fixture for improving accuracy of a deskew calibration of a first probe and a second probe, performed by a test instrument, to be used in measuring electrical parameters of a device under test (DUT), the deskew fixture comprising: a first deskew probe point configured to receive a first calibration signal while contacting the first probe; a second deskew probe point configured to receive a second calibration signal while contacting the second probe; and a feedback loop for automatically self-calibrating the deskew fixture, the feedback loop comprising: a first analog to digital converter (ADC) configured to digitize the first calibration signal at the first deskew probe point to provide a first digitized calibration signal; a second ADC configured to digitize the second calibration signal at the second deskew probe point to provide a second digitized calibration signal; and a processing unit programmed to determine inherent skew of the deskew fixture between the first and second skew probe points using the first and second digitized calibration signals, and to adjust timing of at least one of the first calibration signal or the second calibration signal as recited in claim 1. Claims 2-13 depend from allowed claim 1, they are also allowed accordingly.
The prior art does not disclose a deskew fixture for improving accuracy of a deskew calibration of a first probe and a second probe, performed by a test instrument, to be used in measuring electrical parameters of a device under test (DUT), the deskew fixture comprising: a base; a first modular deskew probe point removably connected to the base, and configured to 
The prior art does not disclose a deskew fixture for improving accuracy of a deskew calibration of a first probe and a second probe, performed by a test instrument, to be used in measuring electrical parameters of a device under test (DUT), the deskew fixture comprising: a first deskew probe point configured to receive a first calibration signal while contacting the first probe; a second deskew probe point configured to receive a second calibration signal while contacting the second probe; a first analog to digital converter (ADC) configured to digitize the depend from allowed claim 18, they are also allowed accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Panis (Pat# 6,981,192) disclose Deskewed Differential Detector Employing Analog-to-digital Converter.
Lee (Pat# 8,050,372) disclose Clock-data Recovery Circuit, Multi-port Receiver Including The Same And Associated Methods.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867